Determination of respondent Police Commissioner, dated November 26, 1999, which dismissed petitioner from his position as a New York City police officer but held his dismissal in abeyance for one year, and suspended petitioner without pay for a period of 30 days, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Robert Lippmann, JJ, entered August 28, 2000), dismissed, without costs.
Substantial evidence supports respondent Commissioner’s finding that petitioner was absent from his departmental position without leave for two days (see, Matter of Binford v Safir, 270 AD2d 129). The penalty imposed does not shock our sense of fairness, particularly in view of petitioner’s prior disciplinary record (see, Matter of Kelly v Safir, 96 NY2d 32, 39-40). Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Marlow, JJ.